SOUTHERN DISTRICT OF MISSISSIPPI |

    
  
    

 

IN THE UNITED STATES DISTRICT COURT

 

 

 

—HILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI JAN 15 2090
NORTHERN DIVISION
RT
OEPUTY

UNITED STATES OF AMERICA
v. | CRIMINAL NO. 3'Qy avg Tsu- FRE
IOAN MIC ‘18 U.S.C. § 1029(@)(1)

The Grand Jury charges:

On or about August 31, 2019, in Rankin County, in the Northern Division of the Southern
| District of Mississippi, and elsewhere, the defendant, IOAN MIC, did knowingly and with intent
to defraud, used, or trafficked counterfeit gift cards containing personal identifying customers’
bank’account numbers, to obtain cash, using one or more counterfeit access devices, said use or
trafficking was in and affecting interstate commerce.
All in violation of Title 18, United States Code, Sections 1029(a)(1), (¢)(1)(A)@).
NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE |
As aresult of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the
offense, including but not limited to all proceeds obtained directly or indirectly from the offense,
and all property used to facilitate the offense. Further, if any property described above, as a
_ result of any act or omission of the defendant: (a) cannot be located upon the exercise of due
| diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been placed
beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has
| been commingled with other property, which cannot be divided without difficulty, then it is the
intent of the United States to seek: a judgment of forfeiture of any other property of the

— defendant, up to the value of the property described in this notice or any bill of particulars
Supporting it.

All pursuant to Title 18, United States Code, Sections 982(a)(2)(B), 1028(b), and

 

1029(c)(1)(C).
‘ LeMans Ar
D. MIC HURST, JR.
United Stages Attorney
A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment meagre’ in open court by the foreperson or deputy foreperson of the

Grand Jury on this the }5 day of January, 2020.

UNITED STATES MAGISTRATE JUDGE
